Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/21 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claims 1, 8, and 15 the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of a human being performing
 	a […] method for teaching generalization of an object to a person, the method comprising:
obtaining […] characteristic information pertaining to the object recognized by the person in an input image, wherein the characteristic information includes a set of traits of the object pertaining to physical features of the object in the input image, wherein a subset of traits of the set of traits comprises traits fixated on by the person when recognizing the object in the input image;
[generating] a set of generalized images of the object based on the subset of traits fixated on by the person, wherein each generalized image of the set of generalized images comprises an image of the object with at least one trait of the subset of traits being modified, wherein the generalized images in the set of generalized images are ordered in a sequence based on proximity of each of the generalized images to the input image [wherein generating the set of generalized images is] based…image;
presenting […] to the person, at least a first generalized image of the set of generalized images in accordance with the sequence;


in response to detecting from the feedback that the person does not recognize the object in the first generalized image, modifying, by the system, the order of the generalized images in the sequence, wherein the order…part on [an] algorithm.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a computer, one or more processors, a machine learning algorithm, employing a feature matrix to perform image recognition, a sensor, and/or a computer program product, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a computer, one or more processors, a machine learning algorithm, employing a feature matrix to perform image recognition, a sensor, and/or a computer program product, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1-2, and 4.

Response to Arguments
	Applicant argues on page 12 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    273
    690
    media_image1.png
    Greyscale

Applicant’s argument is unpersuasive.  Applicant’s claimed limitations in regard to “machine learning” are not identified in the 101 rejection as part of the abstract idea that can be performed by human being mentally and/or as a method of organizing human activity but are, instead, identified as elements claimed in addition to the abstract idea.  Furthermore, Applicant claims no particular manner of performing “machine learning” but merely claims “executing…a machine learning algorithm”.  Applicant also claims that the result of this “machine learning algorithm” is to “generate a set of generalized images” but, again, this also fails to necessarily any particular manner of performing “machine learning” but, rather, claims what the result of the “machine learning” must be.  Such a use of “machine learning” to manipulate data is generic, well-known, and conventional and is, thereby not significantly more than Applicant’s claimed abstract idea itself.  See, e.g., the PTAB’s opinion in Appeal 2016-00743 in which the Board held that claims directed to “machine learning” were not “significantly more” than an abstract Mayo test.  While not precedential, the PTAB’s opinion is at least persuasive authority that the 101 rejection should be maintained in the instant Application, Applicant’s claimed limitations in regard to “machine learning” notwithstanding.  Also, Applicant’s added limitations to employing a “feature matrix” in concert with the machine learning algorithm are similarly not alleged in the 101 rejection as being part of the abstract mental process.


    PNG
    media_image2.png
    201
    675
    media_image2.png
    Greyscale

Applicant’s arguments are not persuasive.  Applicants claims are directed to collecting data (“obtaining […] characteristic information…input image”, “receiving […] feedback of the person regarding whether the person recognizes the object in the first generalized image), analyzing that data (“[generating] a set of generalized images…input image”, “in response…sequence”), and providing an output based on that analysis (“presenting […] to the person, at least a first generalized image of the set of generalized images in accordance with the sequence”).  Claims directed to such subject matter have been held to be patent ineligible as mental processes that can be performed by human beings by the CAFC in, e.g., Electric Power Group, further evidence that the 101 rejection should be maintained in the instant Application.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715